 
Exhibit 10.3
PERSHING GOLD CORPORATION
 
2012 Equity Incentive Plan
 
AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT
 
(Non-Assignable)
 
 
 
 
[NUMBER] Shares of Restricted Stock of
 
PERSHING GOLD CORPORATION
 
This AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT (the “Restricted Stock
Agreement”), dated as of the ___ day of May 2013, is between ______________ (the
“Holder”), a director, officer or employee of, or consultant or advisor to,
Pershing Gold Corporation (the “Company”) or a Subsidiary of the Company (a
“Related Corporation”), and the Company, pursuant to and subject to the terms of
the Company’s 2012 Equity Incentive Plan (the “Plan”).
 
WHEREAS, on June 18, 2012 (the “Grant Date”), the Company issued to Holder
___________________ (________) shares of fully paid and non-assessable common
shares of restricted stock (par value $0.0001 per share) (“Shares”) (the
“Aggregate Grant”), with _______________ (____) Shares being granted under the
Plan, and ______________ (_________) Shares being granted outside of the Plan.
 
WHEREAS, due to administrative error, the Restricted Stock Agreement issued
under the Plan and dated as of the 18th day of June 2012 (the “June 2012
Agreement”) erroneously reflected that it covered the entire amount of the
Aggregate Grant, not just the portion of the Aggregate Grant that was issued
under the Plan.
 
WHEREAS, this Amended and Restated Restricted Stock Agreement amends the June
2012 Agreement to properly cover only the portion of the Aggregate Grant that
was issued under the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
TERMS AND CONDITIONS.  It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:
 
1.                      Vesting Schedule.  The Shares shall be subject to the
following vesting provisions.  All vesting is subject to claw-backs (as set
forth in Section 2 herein) in the event of any breach of Company policy,
restatements and/or adjustments.  Notwithstanding anything herein to the
contrary, all vested Shares may be exercised and disposed of not sooner than six
months following the date hereof.


 
1

--------------------------------------------------------------------------------

 


Percentage of Shares to Vest
Date of Vesting
               

 
2.           Claw-Back Terms.  In consideration for the Corporation’s issuing
the Shares to the Holder, without regard to the vesting schedule set forth in
Section 1 herein, the Shares shall be subject to automatic forfeiture to the
Corporation if at any time there is (i) any breach of any agreement by Holder
relating to confidentiality, non-competition, non-raid of employees, or
non-solicitation of vendors or customers; or (ii) any material breach of
Corporation’s policy or procedures which causes harm to the Corporation, as
determined by the Committee (collectively, the “Fiduciary Clawbacks”).  In the
event of a Fiduciary Clawback, the Holder shall forfeit the Shares, to the
Corporation within ninety (90) days of the occurrence of a breach pursuant to
(i) or (ii) herein
 
3.           Regulatory Compliance and Listing.  The issuance or delivery of any
stock certificates representing Shares may be postponed by the Corporation for
such period as may be required to comply with any applicable requirements under
the federal securities laws, any applicable listing requirements of any national
securities exchange, any rules, regulations or other requirements under any
other law, or any rules or regulations applicable to the issuance or delivery of
such Shares, and the Corporation shall not be obligated to deliver any such
Shares to the Holder if delivery thereof would constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.
 
4.           Investment Representations and Related Matters.  The Holder hereby
represents that the Shares awarded pursuant to this agreement are being acquired
for investment purposes and not for resale or with a view towards distribution
thereof.  The Holder acknowledges and agrees that any sale or distribution of
Common Shares may be made only pursuant to either (a) a registration statement
on an appropriate form under the Securities Act of 1933, as amended (“Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (b) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Corporation, prior to any such sale or distribution.  The Holder hereby
consents to such action as the Corporation deems necessary or appropriate from
time-to-time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this agreement, including but not limited to placing restrictive legends on
certificates evidencing Shares and delivering stop transfer instructions to the
Corporation’s stock transfer agent.
 
5.           No Right To Continued Employment; Forfeiture.  This agreement does
not confer upon the Holder any right to continued employment by the Corporation
or any of its subsidiaries or affiliated companies, nor shall it interfere in
any way with the right to the Holder’s employer to terminate employment at any
time for any reason or no reason.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Construction.  The Plan and this agreement will be construed by and
administered under the supervision of the Committee, and all determinations will
be final and binding on the Holder.
 
7.           Dilution.  Nothing in the Plan or this agreement will restrict or
limit in any way the right of the Board of Directors of the Corporation to issue
or sell stock of the Corporation (or securities convertible into stock of the
Corporation) on such terms and conditions as it deems to be in the best
interests of the Corporation, including, without limitation, stock and
securities issued or sold in connection with mergers and acquisitions, stock
issued or sold in connection with any stock option or similar plan, and stock
issued or contributed to any stock bonus or employee stock ownership plan.
 
8.           Bound by Plan.  The Holder hereby agrees to be bound by all of the
terms and provisions of the Plan.  Holder acknowledges that he has received a
copy of the Plan.  A determination of the Committee (as defined in the Plan)
under the Plan as to any questions which may arise with respect to the
interpretation of the provisions of this award and of the Plan shall be final.
The Committee may authorize and establish such rules, regulations and revisions
thereof not inconsistent with the provisions of the Plan, as it may deem
advisable.
 
9.           Notices.  Any notice hereunder to the Corporation shall be
addressed to it c/o Pershing Gold Corporation, Attention: Chief Executive
Officer, and any notice hereunder to the Holder shall be addressed to the Holder
at the last known home address shown in the records of the Corporation, subject
to the right of any party hereto to designate another address at any time
hereafter in writing.
 
10.           Counterparts.  This agreement may be executed in counterparts each
of which taken together shall constitute one and the same instrument.
 
11.           Governing Law.  This agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Nevada
without reference to principles of conflicts of laws.

 
[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation caused this agreement to be executed by a
duly authorized officer.
 
Dated: May ___, 2013
PERSHING GOLD CORPORATION
           
By:
        Name:       Title:          

 
ACCEPTED AND ACKNOWLEDGED:
                         
By
   
 
 
 
Print Name:
 
 
 
 
   
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
Stock Power
 
FOR VALUE RECEIVED, ____________________ hereby sells, assigns and transfers
unto ________________________________, _______________ (_____) shares of the
common stock of PERSHING GOLD CORPORATION, a Nevada corporation, standing in the
undersigned’s name on the books of said corporation represented by Certificate
No. ______ and constitutes and appoints the secretary of said corporation as the
undersigned’s agent and attorney-in-fact to transfer the said stock on the books
of the said corporation with full power of substitution in the premises.
 

       
Dated:
 
           

 
 
5 

--------------------------------------------------------------------------------

 